Citation Nr: 0800917	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease with hypertension, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for Morton's neuroma.

8.  Entitlement to service connection for thumb injury.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for skin cancer.

11.  Entitlement to service connection for weakness of both 
lower extremities.

12.  Entitlement to service connection for residuals of 
lightening strike.

13.  Entitlement to service connection for reduced blood 
circulation.

14.  Entitlement to service connection for fatigue.

15.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bursitis of both hands.

16.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the hands, wrists, and elbows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from November 1955 to November 
1958 and December 1958 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. and a May 2004 rating decision of the 
Pittsburgh, Pennsylvania RO.

In December 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has 
now been returned to the Board for further appellate action.

The Board observes that service connection was previously 
denied for bursitis of the hands in a February 1990 rating 
decision, and arthritis of the hands, wrists, and elbows in 
the May 2003 rating decision.  The veteran was provided 
notice of the denials in letters dated in February 1990 and 
May 2003, which also advised him of his procedural and appeal 
rights.  The veteran did not appeal the decisions on these 
issues.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Consequently, the veteran must 
submit new and material evidence to reopen these previously 
denied claims.

In a statement dated in May 2007, the veteran essentially 
contended that his service connected post-traumatic stress 
disorder had increased in severity since his retirement in 
January 2007.  This matter is REFERRED to the RO for 
appropriate action.  

The issues of entitlement to service connection for 
gastroesophageal reflux disease, tinnitus, hearing loss, 
allergies, Morton's neuroma, thumb injury, vertigo, skin 
cancer, weakness of both lower extremities, residuals of 
lightening strike, reduced blood circulation, fatigue, 
bursitis of both hands, and arthritis of the hands, wrists, 
and elbows are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's coronary artery disease does not result in 
congestive heart failure or manifest left ventricular 
dysfunction; his METS [metabolic equivalents] are estimated 
to be between 6 and 7.

2.  The veteran's hypertension is significant for a history 
of diastolic pressure predominantly 100 or more, and current 
blood pressure readings show systolic pressure predominantly 
160 or more but not 200 or more, for which he requires 
continuous medication for control. 

3.  The veteran's headache disability is manifested by 
chronic muscle tension headaches that are of increased 
severity resulting in the interference in the ordinary 
activities of his daily living approximately twice a week for 
an hour or two, but do not produce severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease have not been.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 
7005, 7017 (2007).

2.  The criteria for a separate rating of 10 percent, but not 
higher, for hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (2007).

3.  The criteria for an increased rating of 30 percent, but 
not higher, for tension headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2001, November 2002, and March 2006 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claims.  In a March 
2006 letter, the AMC provided notice of the information and 
evidence needed to establish an effective date for the 
disabilities on appeal.  The claims were last readjudicated 
in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
coronary artery disease, any question as to an appropriate 
effective date to be assigned is rendered moot.  [As for the 
Board's award of a separate compensable evaluation for 
hypertension and an increased rating for tension headaches, 
when the RO effectuates the Board's decision, the veteran 
will have the opportunity at that time to provide any 
argument and evidence he so desires if he disagrees with the 
effective date assigned.]  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

1.	Coronary Artery Disease with Hypertension

In a March 1976 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation.  A 10 percent rating was subsequently assigned in 
an August 1977 rating decision based on blood pressure 
readings ranging from 124 to 150 (systolic pressure) and from 
88 to 106 (diastolic pressure).  Service connection was 
expanded to include coronary artery disease for which a 30 
percent disability rating was eventually assigned in a 
February 1990 rating decision.  In May 2001, the veteran 
filed the instant claim for an increased rating.   

The diagnostic criteria for Diagnostic Code 7005, for 
arteriosclerotic heart disease or coronary artery disease, 
and for Diagnostic Code 7017, for coronary bypass surgery, 
are identical.  A 100 percent rating is assigned for three 
months following hospital admission for surgery.  38 C.F.R. § 
4.104, Diagnostic Code 7017 (2007).  Thereafter, a 10 percent 
rating is assigned when the evidence shows workload of 
greater than 7 METS but not greater than 10 METS resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuous medication is required.  A 30 percent rating is 
assigned for workload of greater than 5 METS but not greater 
than 7 METS resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is assigned if there is more than one 
episode of acute congestive heart failure in the past year; 
or, workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is assigned with documented coronary artery disease resulting 
in chronic congestive heart failure; or, workload of 3 METS 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Codes 7005, 7017 (2007).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (2007).

Under Diagnostic Code 7101 for hypertension, a 10 percent 
rating is assigned when diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or there is a history of diastolic pressure predominantly 100 
or more and continuous medication is required for control.  A 
20 percent evaluation is prescribed when diastolic pressure 
is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

A February 2001 private medical report from Dr. K. noted that 
the veteran currently complained of chest pain at rest.  He 
had a blood pressure reading of 120/80.  The levocardiogram 
showed a normal sized left ventricle with good systolic 
function and normal ejection fraction of 81 percent.  The 
veteran opted to undergo recommended cardiosurgical 
intervention (repeat surgical revascularization) elsewhere.  

Military medical records dated in September 2001, January 
2002, and February 2002 noted that the veteran had blood 
pressure readings of 160/88, 160/83, 156/79, and 154/83.  

In a February 2003 private medical report from Dr. R.D., it 
was noted that the veteran had blood pressure readings of 
153/78, 158/90, and 150/75.  On a stress 
electrocardiogram (EKG), the veteran had a maximum blood 
pressure reading of 220/95.  Dr. R.D. reported that testing 
revealed well-adjusted coronary heart disease, and he 
maintained that another bypass operation did not seem 
necessary at this time.  

VA treatment records dated through January 2007 include a 
February 2005 record that noted blood pressure readings of 
181/81, 180/81, 180/79, and 167/85.  A January 2007 record 
noted a blood pressure reading of 171/82.  The veteran 
continued to use medication to control his hypertension.  

The March 2007 VA heart examination report notes that the 
veteran described a basically stable angina pattern, with 
mild dyspnea and mild chest pressure sensation after walking 
variable amounts.  His METS were estimated at 6 to 7.  The 
examiner noted that the veteran had an echocardiogram in 1997 
that showed a 55 percent ejection fraction and normal wall 
motion.  The examiner maintained that there was nothing 
clinically to suggest a significant change from these 
findings, but to be sure, another echocardiogram was ordered.  
Testing revealed normal perfusion of the left ventricular 
myocardium.  The additional echocardiogram revealed marked 
sinus bradycardia but otherwise normal exam.  The examination 
further revealed a normal heart size.  There was no evidence 
of congestive heart failure.  He had a blood pressure reading 
of 176/83.  The examiner reported that the veteran was 
retired.  The examiner further noted that the veteran was 
fully independent in his usual daily activities, and that 
this condition served to keep him more sedentary than he 
otherwise would be, thereby limiting his exertional capacity.  
The veteran described carrying some 18 pound patio bricks and 
doing some other yard work.  He was able to do this, but 
found he had to stop and rest and curtail the level at which 
he could perform these maneuvers.  

The March 2007 VA hypertension examination report notes that 
the veteran had past blood pressure readings of 171/82 on 
January 19, 2007, 159/76 on January 29, 2007, and 200/99 on 
February 10, 2007 (in urgent care for abdominal complaint).  
His current blood pressure readings were 163/77, 157/80, and 
176/83.

In numerous statements of record, the veteran described his 
symptoms and set forth his contentions for entitlement to an 
increased rating, but the foregoing evidence shows that his 
service connected coronary artery disease does not result in 
congestive heart failure or manifests left ventricular 
dysfunction.  Based on a combination of the normal perfusion 
scan results with the veteran's report of dyspnea upon 
walking moderate distances, and an observed walk in the 
clinic hallway at the March 2007 VA examination, the VA 
examiner estimated the veteran's METS to be between 6 and 7.  
As such, the symptomatology associated with the veteran's 
service-connected coronary artery disease does not meet the 
criteria of the next higher rating of 60 percent under 
Diagnostic Codes 7005 and 7017.

As for the veteran's hypertension, the record shows that he 
has a history of diastolic pressure predominantly 100 or 
more, but not predominantly 110 or more.  In addition, during 
the course of this appeal, his blood pressure readings showed 
systolic pressure predominantly 160 or more but not 200 or 
more.  While two isolated systolic pressures of 220 and 200 
were noted during a stress test and emergency treatment for 
abdominal pain, the veteran's systolic pressure was below 200 
in the numerous other blood pressure readings taken over the 
course of the appeal.  He does, however, require continuous 
medication to control his blood pressure.  The Board finds 
that the symptomatology associated with the veteran's 
hypertension meets the criteria for a 10 percent rating, but 
not higher, under Diagnostic Code 7101.  Accordingly, the 
Board finds that the veteran is entitled to a separate 
disability rating of 10 percent for hypertension.  

2.	Tension Headaches

In a March 1976 rating decision, the RO granted service 
connection for tension headaches and assigned a 
noncompensable evaluation.  A 10 percent rating was 
subsequently assigned in an August 1977 rating decision.  In 
May 2001, the veteran filed the instant claim for an 
increased rating.   

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).

VA treatment records dated through to January 2007 are not 
significant for any complaints or findings. 

The March 2007 VA examination report shows that the examiner 
reviewed the claims file.  The examiner maintained that the 
veteran described a classic picture for muscle tension 
headaches.  The examiner noted that the veteran related that 
he had these headaches on most days, but twice a week, or so, 
he had a more serious headache than usual, one which caused 
him to stop any activity, seek a quiet dark room, and relax 
for an hour or two.  He had found that medications were not 
really helpful, although he had tried aspirin and Tylenol.  
The examiner commented that the headaches the veteran 
described did not show any features usually ascribed to 
vascular or migraine type headache, but rather seemed to be 
muscle tension in nature.  The examiner noted that other than 
the times when the veteran had to stop what he was doing 
(once or twice a week for two hours), he was able to continue 
with the usual functions of his daily routine, despite the 
discomfort of a headache.  The examiner indicated that the 
veteran described experiencing a headache at the current 
exam, which the examiner maintained corresponded to the level 
of tension and stress that accompanied this type of 
appointment.  The examiner diagnosed the veteran with chronic 
muscle tension headaches.  

The veteran's headache disability is rated as analogous to 
migraine under Diagnostic Code 8100.  See 38 C.F.R. § 4.20 
(2007) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  The veteran has described chronic 
muscle tension headaches that are of increased severity 
resulting in the interference in the ordinary activities of 
his daily living approximately twice a week for an hour or 
two.  There is no indication or suggestion from the March 
2007 VA examiner that there was any malingering or 
exaggerating on the part of the veteran in his description of 
the frequency and severity of his symptoms.  Thus, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent evaluation than 
those for a 10 percent evaluation.  As for the criteria 
associated with a 50 percent evaluation, there is no evidence 
of record that indicates or suggests that the veteran 
experiences very frequent, severe attacks of muscle tension 
headaches that produce severe economic inadaptability.  
Accordingly, the veteran is entitled to an increased rating 
of 30 percent, but not higher, under Diagnostic Code 8100. 

3.	Staged Ratings and Extra-Schedular Rating

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected disabilities exhibited symptoms that warranted 
different ratings.  See Hart, supra.

The Board has considered whether the veteran's coronary 
artery disease, hypertension, and tension headaches present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities, in and of themselves, have not been 
shown to objectively interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.




ORDER

A rating in excess of 30 percent for coronary artery disease 
is denied.

A separate rating of 10 percent for hypertension is granted, 
subject to the provisions governing the award of monetary 
benefits.

An increased rating of 30 percent for tension headaches is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's service 
connection claims.

Service Medical Records

In the May 2007 statement, the veteran continues to 
vigorously contend that he never received a copy of his 
service medical records as he requested.  According to a 
notation, however, affixed on the veteran's June 2003 notice 
of disagreement [in another appeal], a "copy [was] made."  
The RO should verify whether a copy of the veteran's service 
medical records were mailed to him, and if not, then he 
should be furnished with a copy.   

Hearing Request

The veteran's national service representative indicated on 
the veteran's behalf that he did not want a hearing before a 
Veterans Law Judge in the June 2007 substantive appeal.  In 
the statement dated in May 2007, however, along with a 
substantive appeal signed by the veteran, the veteran 
specifically asserted that if his case were transferred to 
the Waco RO in Texas (from the Pittsburgh RO), he would be 
able to attend a "local hearing" as he now resided in 
Texas.  The RO should clarify whether the veteran wishes to 
have a hearing and if so whether he wants an RO hearing 
before a Decision Review Officer or Hearing Officers, a 
Travel Board hearing before a Veterans Law Judge from a 
traveling section of the Board at the next available 
opportunity, or a Board hearing means of video 
teleconferencing.  Following receipt of a response, the 
requested hearing, if any, should be scheduled. 

If the veteran chooses a Board hearing before a Veterans Law 
Judge, then the development discussed below and 
readjudication of the claims should be accomplished prior to 
the date of the Board hearing.  

Gastroesophageal Reflux Disease, Tinnitus, Hearing Loss, 
Allergies, Morton's Neuroma, Thumb Injury, Vertigo, and Skin 
Cancer

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).  The threshold for finding a link between a 
current disability and service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The veteran's report 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The veteran contends that his complaint of indigestion 
documented in his service medical records in May 1975, was an 
initial manifestation of his gastroesophageal reflux disease 
diagnosed years later.  Currently, post-service military 
records note the veteran's complaints of reflux beginning in 
2002.  The veteran reported that he experienced these 
symptoms for "years."  A January 2007 VA outpatient 
treatment record shows that the veteran is currently on 
medication for gastroesophageal reflux disease.

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of combat noise exposure in service.  
The veteran's service medical records show that the veteran 
complained of hearing loss during service in November and 
December 1963.  The report on a February 1976 VA examination 
conducted within one year of the veteran's separation from 
his second period of service shows that the veteran's 
complaints include difficulty hearing.  Moreover, his DD Form 
214 shows that he was awarded the combat infantryman badge.  
Exposure to loud noise is consistent with the circumstances, 
conditions, or hardships of combat.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007).  

While audiometric testing at his separation examination in 
October 1975 showed that the veteran did not have a bilateral 
hearing impairment as defined in 38 C.F.R. § 3.385 (2007), 
the absence of evidence of a hearing loss disability in 
service is not fatal to his claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
such disability to service may serve as a basis for a grant 
of service connection.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).   Also, the veteran is competent to 
testify as to his experience of ringing in the ears in 
service and after service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  Currently, an October 2001 
examination report ("DA Form") noted an assessment of mild 
sensorineural hearing loss, and a September 2001 post-service 
military record showed that the veteran complained of 
tinnitus.  

The veteran contends that the onset of his allergies occurred 
during service but was misdiagnosed as sinus problems.  The 
service medical records document several bouts of upper 
respiratory infections, general viral infections, 
pharyngitis, and influenza like syndrome, although there is 
no indication that these episodes bore any features of 
allergic origins.  Nevertheless, the October 1958 Report of 
Medical History prepared in conjunction with the veteran's 
separation examination from his first period of service shows 
that he complained that he had had hay fever for the past two 
to three years.  Currently, a January 1995 medical record 
from Scott and White Hospital noted that the veteran reported 
that he was seen in the Allergy clinic "several years ago" 
and was found to have vasomotor rhinitis.  A January 2007 VA 
outpatient treatment record shows that the veteran is on 
medication for allergic rhinitis.  

The veteran contends that a long history of wearing boots 
during his military caused him to develop Morton's Neuroma.  
In particular, he contends ill-fitting "combat boots" he 
wore during his service in Vietnam contributed to the 
development of this disorder.  He maintains that his feet 
were symptomatic during service.  The veteran's contention is 
certainly plausible, and with respect to him reportedly being 
forced to wear ill-fitting combat boots, this is also 
consistent with the circumstances, conditions, or hardships 
of combat.  Currently, records from Scott and White Hospital 
show that the veteran was noted to have neuroma of the right 
foot in January 1990, for which he underwent surgery in May 
1992.  A June 1993 VA examination report noted that the 
veteran had a residual scar.  The veteran contends that he 
now has neuroma of the left foot.   

The veteran contends that he sustained two injuries to his 
thumb during service.  A puncture wound to the right thumb is 
documented in the service medical records in May 1965.  He 
contends that he also injured his thumbs in a hard landing 
while on board a helicopter during a combat mission in 1967.  
The veteran's later contention is consistent with the 
circumstances, conditions, or hardships of combat even though 
no such injury is documented.  Currently, VA outpatient 
treatment records dated in January and April 2001 show that 
the veteran complained of thumb pain. X-rays revealed 
degenerative joint disease in both thumbs-worse on the right 
to include an "old" chip fracture.  

The veteran contends that he experiences vertigo that may be 
interrelated with his hearing loss and tinnitus, that may be 
a residual of having been struck by lightening in 1967, or 
that may be the result of his service-connected hypertension.  
The service medical records are negative, but a VA outpatient 
treatment record dated 
in February 1977 shows that the veteran's complaints included 
occasional episodes of vertigo.  A January 1991 VA 
examination report shows that the veteran's complaints 
included dizziness.  A September 2001 post-service military 
record shows that the veteran complained of a five-day 
episode of vertigo accompanied by decreased hearing and 
tinnitus.  The examiner noted an assessment of vertigo, acute 
labyrinthitis versus acoustic neuroma versus Meniere's 
disease not likely of cardiovascular etiology.

The veteran contends that he developed skin cancer as the 
result of prolonged exposure to the sun from different areas 
of the world he served in the military, including Vietnam.  
The veteran's contention is plausible, particularly with 
respect to his service in Vietnam, which is consistent with 
the circumstances, conditions, 
or hardships of combat.  Currently, records from Scott and 
White Hospital show beginning in May 1988, the veteran has 
recurrent actinic keratoses that throughout the years has 
afflicted his hands, forearms, nose, and forehead.  

Consequently, as the foregoing shows evidence of current 
disabilities manifested by gastroesophageal reflux disease, 
tinnitus, hearing loss, allergies, Morton's Neuroma, 
degenerative joint disease of the thumbs, vertigo, and 
actinic keratoses that may be associated with an incident of 
the veteran's military service, the Board finds that the 
veteran should be afforded appropriate VA examinations during 
which time a medical opinion should be obtained as to whether 
these disabilities are a result of his service.

Weakness of Both Lower Extremities, Residuals of Lightening 
Strike, Reduced Blood Circulation, and Fatigue

While this case is in Remand status, the veteran will have 
the opportunity to submit any additional evidence he desires 
pertaining to these claims. 



Bursitis of Both Hands and Arthritis of the Hands, Wrists, 
and Elbows

As discussed in the Introduction, claims for service 
connection were previously denied for these disabilities, so 
new and material evidence must be submitted to reopen the 
claims for a consideration on the merits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  VA did not send 
the veteran a VCAA letter that complies with Kent.  Thus, 
notice addressing this matter should be provided on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a copy of 
his service medical records if this has 
not already been done.  

2.  Clarify whether the veteran's wishes 
to have a hearing and if so, whether he 
wants a Travel Board hearing, 
videoconference Board hearing, or local 
RO hearing.  The requested hearing should 
be scheduled at the Waco, Texas RO.  If 
the veteran chooses a Board hearing 
before a Veterans Law Judge, the 
following development and readjudication 
should be accomplished prior to the date 
of the Board hearing.

3.  Schedule the veteran for a VA 
gastrological examination to determine 
the nature of any current 
gastroesophageal reflux disease and to 
provide an opinion as to its possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current gastroesophageal reflux 
disease is etiologically related to any 
symptomatology documented in the 
veteran's service medical records. 

4.  Schedule the veteran for a VA 
audiological and ear disease examination 
to determine the nature of any current 
bilateral hearing loss, tinnitus, and 
vertigo, and to provide an opinion as to 
the possible relationship to service.  
The claims file should be provided to and 
reviewed by the examiner(s).  The 
examiner(s) should accept as true that 
the veteran was exposed to loud noise 
during service. 

(a)  The audiological examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current bilateral 
hearing loss and tinnitus are related 
to an incident of the veteran's 
military service, including noise 
exposure.

(b)  The ear disease examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any vertigo is related 
to an incident of the veteran's 
military service, including noise 
exposure.  If not, the examiner should 
opine as to whether vertigo was caused 
by or aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by any hearing loss and 
tinnitus found on examination or his 
service-connected coronary artery 
disease and hypertension.  If the 
examiner finds that the veteran's 
claimed vertigo is aggravated by any of 
these disabilities, he/she should 
quantify the degree of aggravation, if 
possible.

5.  Schedule the veteran for a VA 
respiratory examination to determine the 
nature of any current allergy disorder 
and to provide an opinion as to its 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current allergy 
disorder is etiologically related to any 
symptomatology documented in the 
veteran's service medical records, or 
otherwise related to service. 

6.  Schedule the veteran for a VA 
neurological examination to determine the 
nature of any current Morton's neuroma or 
residuals thereof and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner.  
The examiner should accept as true that 
the veteran from time to time had to wear 
ill-fitting boots.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current Morton's 
neuroma or residuals thereof is 
etiologically related to an incident of 
the veteran's military service. 

7.  Should schedule the veteran for a VA 
orthopedic examination to determine the 
nature of any current bilateral thumb 
disorder and to provide an opinion as to 
its possible relationship to service.  
The claims file should be provided to and 
reviewed by the examiner.  In addition to 
the puncture wound to the right thumb 
documented in the service medical 
records, the examiner should also accept 
as true that the veteran sustained 
injuries to his thumbs during a hard 
helicopter landing.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral thumb 
disorder is etiologically related to an 
incident of the veteran's military 
service. 

8.  Schedule the veteran for a VA skin 
examination to determine the nature of 
any current actinic keratoses of the skin 
and to provide an opinion as to its 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  The examiner 
should accept as true that the veteran 
was exposed to the sun during service.  
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current actinic keratoses of the skin is 
etiologically related to an incident of 
the veteran's military service, including 
sun exposure

9.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate the 
claims of entitlement to service 
connection for bursitis of the hands and 
arthritis of the hands, wrists, and 
elbows based on new and material evidence 
by informing him of the element or 
elements required to establish service 
connection that was found insufficient in 
the February 1990 and May 2003 denials, 
as outlined by the Court in Kent.

10.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


